DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 13, 2022:
Claims 1-11 and 14-15 are pending; 
The prior art rejections set forth in the previous Office Action stand as modified in light of the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Application No. 2013/0196236) in view of Takami et al. (U.S. Patent Application No. 2003/0059684) and Doe et al. (U.S. Patent Application No. 2013/0252112).
As to claims 1, 4, 6, 7 and 10, Jung discloses an electrode for magnesium secondary batteries (abstract and Examples).  The electrode is formed by electroplating magnesium on the surface of the current collector (abstract and examples).  The plating solution is a combination of a magnesium salt in a solution, applying a voltage to the electrodes to form a magnesium plating layer on the electrode (paras. [0013]-[0016]).  Any suitable solvent can be used which can dissolve the magnesium salt (para. [0032] as applied to claims 1, 5, 6, 7 and 10).  Regarding the product and characteristics therein being observable via XPS, such limitations are directed to manipulation of the product (analysis), as the prior art product of claims 1, 4, 6, 7 and 10 are held to be the same as discussed for those reasons below, the prior art is held to teach of electrode of claims 1, 4, 6, 7 and 10 as discussed above.
As to claims 5 and 11, the battery includes a positive electrode comprising a current collector and positive active material, conductive additive and binder (paras. [0041]-[0044]) and include well-known conductive aids including graphite, carbon black and carbon nanotubes (para. [0044]) along with well-known binders including pvdf (a fluororesin; para. [0043] as applied to claims 5 and 11).
Jung does not teach of the solvent being a sulfone (claims 1, 6, 7, 8 and 10) and salts of magnesium (claim 1, 6, 7, 9 and 10) in a molar ratio from 4-20 (claims 1, 6, 7 and 10), of the plating comprising magnesium, carbon, oxygen, sulfur and halogen (claims 1, 6, 7 and 10), of the peak characteristics (claims 1, 2, 4, 6, 7 and 10) and constant oxidized state (claims 3 and 5).
Regarding the combination of a magnesium salt and sulfone, and the resultant plating out of such an electrolyte mixture onto an electrode (claims 1-10):
Jung is directed to plating of magnesium to form an electrode for an electrochemical device. The electrode is formed by electroplating magnesium on the surface of the current collector (abstract and examples).  The plating solution is a combination of a magnesium salt in a solution, applying a voltage to the electrodes to form a magnesium plating layer on the electrode (paras. [0013]-[0016]).  Any suitable solvent can be used which can dissolve the magnesium salt (para. [0032] as applied to claims 1, 5, 6, 7 and 10).
Takami teaches of mixing a magnesium salt with an alkyl sulfone (abstract and examples) which is a known solvent for dissolving magnesium salts therein in the magnesium battery art.  Doe teaches that THF and sulfones are known solvents for dissolving a magnesium salt therein and for plating of magnesium from the salt/solvent mixture (para. [0060], claims 1-10). 
The sulfones of Takami include various sulfones including dimethyl sulfone, diethyl sulfone, ethyl methyl sulfone, dipropyl sulfone and dibutyl sulfone (para. [0033]) which are the same sulfones that are used in the instant invention (as applied to claim 8).  The magnesium salt can be a variety of known salts including magnesium chloride, magnesium perchlorate, magnesium tetrafluoroborate, magnesium hexafluorophosphate and magnesium perfluoroalkylsulfonylimidate (para. [0039] as applied to claim 9).
Takami essentially teaches of the electrolyte salt and sulfone solvent mixture which is equivalent to the electrolyte solution of claims 1-10.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Jung to use sulfone-based solvents as taught by Takami and Doe as sulfone solvents were known in the art at the time the claimed invention was made as a suitable solvent for dissolving magnesium salts and would have provided an effective plating solution for magnesium in the context of the invention of Jung.
Regarding the sulfone to magnesium salt molar ratio of claims 1, 6, 7 and 10:
Takami teaches of mixing a magnesium salt with an alkyl sulfone (abstract and examples) which is a known solvent for dissolving magnesium salts therein in the magnesium battery art.  Doe teaches that THF and sulfones are known solvents for dissolving a magnesium salt therein and for plating of magnesium from the salt/solvent mixture (para. [0060], claims 1-10). Takami further teaches that the amount of magnesium salt to solvent is 0.1-0.3M (magnesium salt to solvent) which would result in a 10-30 ratio of solvent to salt.   The solvent includes both the alkyl sulfone and organic solvent.  Thus the ratio of sulfone to magnesium salt would be less than 10-30 as the alkyl sulfone is only part of the solvent (typically a 2:1 ratio of sulfone to organic solvent) to which the magnesium salt molar concentration is 0.1M-0.3M.  The expected estimated molar ratio of sulfone to salt of Takami based on the ratio of sulfone to organic solvent (2:1) of the total solvent and the salt concentration of 0.1-0M salt to total solvent would reasonably overlap or fall within the range of 4-20 as claimed.  Further, if not, any difference in the molar ratio would be held to be a minor difference at a sufficient amount to effectively mix a sufficient amount of magnesium salt in the sulfone, absence clear evidence to the contrary.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In addition, it is noted that the molar ratio is particular to the method of making the product.  As to the claims directed to the product (claims 1-6, 10-11 and 14-15), in light of the fact that the disclosure does not teach of the criticality of the molar ratio (noting that the claimed molar ratio is explicitly disclosed in the specification to be non-limiting (see para. [0030])).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
Again there is no evidence that the molar ratio of the product of claims 1-6, 10-11 and 14-15 are critical to achieving the resultant product defined therein.  In fact, given that the disclosure itself teaches that the molar concentration is only exemplary and is not limited to the range of 4-20 (see para. [0030]), the limitations to the molar ratio in the claimed products does not define a patentable feature over the combination of Jung in view of Takami and Doe for at least those reasons specified in this Office Action.
Regarding the peak characteristic of claims 1-2, 4, 6, 7, 10 and oxidized state of claims 3 and 5: the resultant combination (Jung in view of Takami and Doe) will effectively utilize a plating process that has a magnesium salt in a sulfone solvent and the same elements of the solution, which is identical to those salt/solvents of the instant invention will form on the surface of the current collector.  Therefore the combination of Jung in view of Takami and Doe are held to reasonably obviate the same plated electrode having the same relative amounts of magnesium, carbon, oxygen, sulfur and halogen on the electrode and exhibiting the same relative characteristics as recited in claims 1, 2, 4, 6, 7 and 10 and oxidized state of claims 3 and 5, absent clear evidence to the contrary.
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990).  In the case of the instant application the basis for expectation of the same characteristics/properties of the claims is that Jung in view of Takami and Doe teaches of the same electrolyte solution (Mg salts and sulfones) and the use of an Mg salt and solvent for plating onto a current collector to form a battery electrode and will expectedly precipitate the same elements (magnesium, carbon, oxygen, sulfur and halogen) out of the solution onto the current collector during the deposition process of Jung.  As the prior art teaches of the same electrolyte composition, and same plating out from the electrolyte onto the electrode and the chemistry of the batteries of Jung in view of Takami and Doe are the same as that of the instant invention, the resultant plated current collector of Jung in view of Takami and Doe will expectedly exhibit the same peak characteristic of claims 1, 2, 4, 6, 7, 10 and oxidized state characteristic of claims 3 and 5, absent clear evidence to the contrary.  
 The Examiner invites applicant to provide that that the prior art products do not necessarily possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, or prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
If any difference is shown, then in the alternative, the difference in characteristics would be minor and obvious differences, again absent clear evidence to the contrary.	
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
Response to argument A, pages 7-8 of Applicant’s response filed June 13, 2022 to independent claims 1, 6, 7 and 10 (and their respective dependent claims) to Jung et al. (U.S. Patent Application No. 2013/0196236) in view of Takami et al. (U.S. Patent Application No. 2003/0059684) and Doe et al. (U.S. Patent Application No. 2013/0252112).
Applicant argues that the combination does not teach of the claimed molar ratio of the sulfone to solvent being 4-20 as currently recited in claims 1, 6, 7 and 10.
This argument is still not persuasive.
It is noted that the molar ratio is particular to the method of making the product.  As to the claims directed to the product (claims 1-6, 10-11 and 14-15), in light of the fact that the disclosure does not teach of the criticality of the molar ratio (noting that the claimed molar ratio is explicitly disclosed in the specification to be non-limiting (see para. [0030])).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As discussed above, the combination of Jung in view of Takami and Doe are held to reasonably obviate the claimed product, regardless of the particular claimed molar ratio in the product-by-process claims of the instant invention.  J 
However, the Examiner maintains that it would have been obvious to modify the teachings of Jung using the secondary teachings from Takami and Doe as discussed above and, upon modifying Jung in view of Takami and Doe, the resultant product would have expectedly exhibited the same properties  of claims 1, 2, 4, 6-7 and 10, absent clear evidence to the contrary.
Regarding the combination of a magnesium salt and sulfone, and the resultant plating out of such an electrolyte mixture onto an electrode:
Jung teaches of plating magnesium onto a substrate via a magnesium salt and a solvent and a variety of organic solvents including THF (see paras. [0047]-[0048]).  The solvents disclosed are not limiting and can be any number of known solvents for dissolving a magnesium-based salt therein.
Takami teaches of mixing a magnesium salt with an alkyl sulfone (abstract and examples) which is a known solvent for dissolving magnesium salts therein in the magnesium battery art.  Doe teaches that THF and sulfones are known solvents for dissolving a magnesium salt therein and for plating of magnesium from the salt/solvent mixture (para. [0060]). 
The sulfones of Takami include various sulfones including dimethyl sulfone, diethyl sulfone, ethyl methyl sulfone, dipropyl sulfone and dibutyl sulfone (para. [0033]) which are the same sulfones that are used in the instant invention.  The magnesium salt can be a variety of known salts including magnesium chloride, magnesium perchlorate, magnesium tetrafluoroborate, magnesium hexafluorophosphate and magnesium perfluoroalkylsulfonylimidate (para. [0039]).
Takami essentially teaches of the electrolyte salt and sulfone solvent mixture which is equivalent to the electrolyte solution of claims 1-11.  
Therefore the Examiner maintains it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Jung to use sulfone-based solvents as taught by Takami and Doe as sulfone solvents were known in the art at the time the claimed invention was made as a suitable solvent for dissolving magnesium salts and would have provided an effective plating solution for magnesium in the context of the invention of Jung.
The resultant combination (Jung in view of Takami and Doe) will effectively utilize a plating process that has a magnesium salt in a sulfone solvent and the same components of the solution, which are identical to those salt/solvents of the instant invention, will form on the surface of the current collector and expectedly exhibit the same characteristics as the instant invention.  Therefore the combination of Jung in view of Takami and Doe are held to reasonably obviate the same plated electrode having the same relative amounts of magnesium, carbon, oxygen, sulfur and halogen on the electrode and exhibiting the same relative characteristics as recited in claims 1-11, absent clear evidence to the contrary.
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
Again there is no evidence that the molar ratio of the product of claims 1-6, 10-11 and 14-15 are critical to achieving the resultant product defined therein.  In fact, given that the disclosure itself teaches that the molar concentration is only exemplary and is not limited to the range of 4-20 (see para. [0030]), the limitations to the molar ratio in the claimed products does not define a patentable feature over the combination of Jung in view of Takami and Doe for at least those reasons specified in this Office Action.
Even if some evidence of criticality is shown, the combination is still held to reasonably obviate the claimed molar ratio based on the teachings of Jung in view of Takami and Doe.
Takami teaches of mixing a magnesium salt with an alkyl sulfone (abstract and examples) which is a known solvent for dissolving magnesium salts therein in the magnesium battery art.  Doe teaches that THF and sulfones are known solvents for dissolving a magnesium salt therein and for plating of magnesium from the salt/solvent mixture (para. [0060]). Takami further teaches that the amount of magnesium salt to solvent is 0.1-0.3M (magnesium salt to solvent) which would result in a 10-30 ratio of solvent to salt.   The solvent includes both the alkyl sulfone and organic solvent.  Thus the ratio of sulfone to magnesium salt would be less than 10-30 as the alkyl sulfone is only part of the solvent (typically a 2:1 ratio of sulfone to organic solvent) to which the magnesium salt molar concentration is 0.1M-0.3M.  The expected estimated molar ratio of sulfone to salt of Takami based on the ratio of sulfone to organic solvent (2:1) of the total solvent and the salt concentration of 0.1-0M salt to total solvent would reasonably overlap or fall within the range of 4-20 as claimed.  Further, if not, any difference in the molar ratio would be held to be a minor difference of a sufficient amount to effectively retain an amount of magnesium salt in the sulfone solvent, absence clear evidence to the contrary. 
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Therefore Applicant’s arguments cannot be found persuasive and the prior art rejection of claims 1-11 (Jung et al. in view of Takami et al. and Doe et al.) stands.
Response to Item B page 10 of Applicant’s arguments to claims 2-5, 8, 9 and 11, Jung, Takami and Doe
With respect to claims 2-5, 8, 9 and 11, Applicant alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claims 1, 6 or 7.
This argument is not persuasive for reasons discussed above with respect to Jung in view of Takami and Doe a as directed to claims 1, 6 and 7.
Applicant appears to further argue that each of dependent claims 2-5, 8-9 and 11 separately recite subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As discussed above, the Examiner has respectfully considered Applicant’s response and remarks to the prior art rejections of record but maintains the prior art rejections of record as discussed above and for at least those reasons above.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakayama et al. (U.S. Patent Application No. 2014/0127594) as evidenced by Morioka et al. (EP 2713431A1).
As Nakayama has not perfected priority to the foreign priority document (no certified translation of the Japanese priority document), the earliest effective filing date (December 10, 2015) of the instant invention post-dates the published date of Nakayama (May 8, 2014) and qualifies under 102(a)(1).  
Alternatively, if priority is perfected, Nakayama also applies under 102(a)(2), having an earlier effective filing date (September 28, 2012).  The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1, 4, 6, 7 and 10, Nakayama discloses a magnesium battery comprising a negative electrode 20, positive electrode 10 and an ion conductive medium 30 including a magnesium halide salt and a solvent including a halide, sulfur, oxygen and carbon (abstract and examples).  Nakayama teaches of salt/solvent mixtures therein having the same salt/solvent mixtures as in the instant invention.  Example, 1 of Nakayama teaches that the electrolyte is a mixture of MgCl2 and EnPS (ethyl-n-propyl sulfone) and has the same composition as the plating solution of the instant invention.  Furthermore, Nakayama teaches that such an electrolyte solution exhibits a reversible precipitation/dissolution reaction of magnesium on the electrodes (para. [0011]).  Nakayama teaches that the molar ratio of sulfone to magnesium salt is typically in a range of 6-16 and preferably 7-9 (para. [0081]) or 4-20, typically 6-16, preferably 7-9 (para. [0085]).  Thus reasonably teaching the same ratio as recited in the claims.  In addition, the working examples of Nakayama teach or identical molar ratios as the instant invention. 
As the electrolyte solution is the same as the instant invention and as Nakayama teaches that magnesium effectively plates out of the electrolyte solution onto the electrode, the electrode having magnesium plated  thereon, from the same solution will expectedly exhibit the same composition of at least magnesium, carbon, oxygen, sulfur and halogen at the electrode and effectively exhibit the same single peak derived from magnesium in a range of 40-60eV, observable by XPS analysis, absent clear evidence to the contrary.  As the same elements would expectedly plate out of the electrolyte solution (have the same magnesium salt and sulfone) onto the electrode during operation, the electrode and method would include a plated surface having the same magnesium, carbon, oxygen, sulfur and halogen with the same XPS characteristics (as applied to claims 1, 4, 6, 7 and 10).
As to claims 4 and 5, a stainless steel layer 56 is in contact to the negative electrode 55 and functions as a collector (as applied to claims 4 and 5). 
As to claim 6, the electrode and electrolyte solution above are further provided in an electrochemical device comprising a positive electrode, negative electrode and an electrolyte and wherein the negative electrode is plated with magnesium from the same salt/solvent mixture as discussed above and will therefore expectedly form the same surface exhibiting peak and presence of at least Mg, C, O, S and halogen thereon (as applied to claim 6).
As to claims 8 and 9, the sulfones are the same (para. [0014]) with specific MgCl2/sulfone combinations explicitly using the same sulfones as claimed (see Examples 1-3, 5, 6, as applied to claims 8 and 9).
As to claims 14 and 15, the electrolyte can include the same additives (para. [0016]).
Upon cycling, for batteries using a combination of a magnesium salt and sulfone in accordance with the teachings of Nakayama, magnesium, carbon, sulfur, oxygen and a halogen will expectedly precipitate out of the electrolyte and onto the electrode (as evidenced by Morioka) In paras. [0089]-[0093], Morioka teaches of the battery comprising a positive electrode 10, negative electrode 20 and electrolyte 30.  A coin battery using Mg for the negative electrode, sulfur for the positive electrode and an electrolyte including a magnesium salt and a sulfone (para. [0093]).  Morioka further teaches of depositing Mg metal onto the negative electrode side (para. [0099]) using a Mg salt/sulfone based electrolyte solution.  With the salt and solvent having the same relative composition as that of the instant invention, the plating of Mg will also include other elements therein including carbon, sulfur, oxygen and halogen, absent clear evidence to the contrary.  Therefore the similar magnesium halide salts in the same sulfone solvents of Nakayama will result in a surface film of Mg, C, S, O and halogen forming  on an electrode of the cell during cycling.
A resultant effect in the operation of Nakayama having an electrode in the presence of a Mg salt/sulfone based electrolyte (salt and sulfone being the same as the instant invention) will be plating of the same relative amounts of Mg, C, O, S and halogen which precipitates out of the electrolyte onto the surface of the electrode as evidenced by Morioka and effectively form the same surface layer on the electrode as recited in claims 1, 4, 6, 7 and 10. Regarding the product and characteristics therein being observable via XPS, such limitations are directed to manipulation of the product (analysis). As the prior art product of claims 1, 4, 6 and 7 and 10 are held to be the same as discussed for those reasons above (noting that analysis of the product is not further limiting), the prior art is held to teach of electrode of claims 1, 4, 6, 7 and 10 as discussed above having the same inherent properties including the peak characteristic for those reasons discussed above.
Regarding the peak characteristic of claims 1-2, 4, 6, 7 and 10 and oxidized state of claims 3 and 5, the batteries will expectedly exhibit the same relative characteristics of the claims, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that Nakayama teaches of the same electrolyte solution (Mg salt and sulfone) and will expectedly precipitate the various elements out of the solution onto an electrode during cycling (as evidenced by Morioka; as discussed above).  As the prior art teaches of the same electrolyte composition, and same plating out from the electrolyte onto the electrodes and the chemistry of the batteries of Nakayama are the same as that of the instant invention, the resultant plated electrodes of Nakayama will expectedly exhibit the same peak characteristic of claims 1, 2, 4, 6, 7 and 10 and oxidized state characteristic of claims 3 and 5, absent clear evidence to the contrary.  
 The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
If any difference is shown, then in the alternative, given the similarities between Nakamura and the claimed invention (as discussed above), the electrode of Nakamura would have the same or unpatentably similar characteristics with any differences being minor and obvious differences, again absent clear evidence to the contrary.	
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. in view of Morioka et al. as applied to claim  above, and further in view of Shiga et al., of record.
The positive electrode is generally disclosed in terms of the active material (para. [0133]).
Nakayama does not teach of the specifics of the positive electrode including the active material along with a conductive aid and fluororesin binder (claim 11).
The use of an active material in combination with a conductive agent and fluororesin binder for magnesium battery positive electrodes has long since been known in the art and of routine knowledge of the ordinary person in the art as taught by Shiga.  Notably, the positive electrode includes an active material, conductive aid and binder (para. [0014]). Carbon black being preferable along with a fluorine-containing resin. Working example 1 specifically teaches of a positive electrode including an active material, Ketchen black (carbon black) and Teflon binders (fluororesin, as applied to claim 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the positive electrode of Nakayama to include a conductive agent and binder as taught by Shiga since it would have improved the conductivity and adhesion of the electrode layer.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
	A. Arguments to the 102 rejections to Nakayama (see page 8 of Applicant’s response filed June 13, 2022) - Applicant argues that Nakayama does not teach of the molar ratio of sulfone to magnesium salt being 4-20.  
	This argument is not persuasive.
As discussed above, Nakayama teaches that the molar ratio of sulfone to magnesium salt is typically in a range of 6-16 and preferably 7-9 (para. [0081]) or 4-20, typically 6-16, preferably 7-9 (para. [0085]).  Thus reasonably teaching the same ratio as recited in the claims.  In addition, the working examples of Nakayama teach or identical molar ratios as the instant invention.   Therefore Nakayama is held to clearly teach of the same molar ratio as now claimed.
In addition, upon review of the disclosure, there is no showing of criticality to the claimed molar ratio.  In paragraph 30 of the disclosure the specification teaches that the molar ratio is, for example, but not limited to 4-20.  Therefore, the particular claimed range is not seen to be a critical feature.  Generally, ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Therefore this argument is not persuasive and the rejections to Nakayama stand.
	B – Applicant argues that the rejections of dependent claims 2-5, 8, 9, 14 and 15 are not obvious for at least the same reasons presented with respect to the 102/103 rejection to Nakayama, as evidenced by Morioka above.
Applicant again alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claims 1, 6 or 7.  This position is not persuasive for those reasons discussed above with respect to the 102 rejection to claims 1, 6 and 7.
Additionally, Applicant appears to further argue that each of dependent claims 2-5, 8-9, 14 and 15 separately recite subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is still not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments to 103 rejections over Nakayama and Morioka.
A.  In response to Applicant’s 103 argument on page 9:
Applicant’s arguments on page 9 to 103 rejections to Nakayama in view of Morioka are moot in that there is no 103 rejection of record in the prior Office Action to Nakayama in view of Morioka.   Rather the 102 and 103 rejections to Nakayama with regards to Morioka rely only on Morioka as an evidentiary reference, to present evidence as to the result of plating in Nakayama will have the same elements plated out of the electrolyte (evidenced by Morioka). 
The 102/103 rejection above only relies upon Morioka as an evidentiary reference as discussed above.  The arguments to the 102 rejection, rebutted above are the same for any arguments to the alternative 103 rejection to Nakayama (as evidenced by Morioka, rather than in view of Morioka).  Therefore, this argument is not persuasive.
As discussed above, Nakayama teaches that the molar ratio of sulfone to magnesium salt is typically in a range of 6-16 and preferably 7-9 (para. [0081]) or 4-20, typically 6-16, preferably 7-9 (para. [0085]).  Thus reasonably teaching the same ratio as recited in the claims.  In addition, the working examples of Nakayama teach or identical molar ratios as the instant invention.   Therefore Nakayama is held to clearly teach of the same molar ratio as now claimed.
In addition, upon review of the disclosure, there is no showing of criticality to the claimed molar ratio.  In paragraph 30 of the disclosure the specification teaches that the molar ratio is, for example, but not limited to 4-20.  Therefore, the particular claimed range is not seen to be a critical feature.  Generally, ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Therefore this argument is not persuasive and the rejections to Nakayama stand.
B – Applicant argues that the rejections of dependent claims 2-5, 8-9 and 14-15 are not obvious for at least the same reasons presented with respect to the 103 rejection to Nakayama, as evidenced by Morioka above.
With respect to claims 2-5, 8-9 and 14-15, Applicant again alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claims 1 and 7.  This position is not persuasive for those reasons discussed above with respect to the 103 rejection to claims 1 and 7.
Additionally, Applicant appears to further argue that each of dependent claims 2-5, 8-9 and 14-15 separately recite subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is still not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
C – Applicant argues that the rejections of dependent claim 11 is not obvious for at least the same reasons presented with respect to the 102/103 rejection to Nakayama, as evidenced by Morioka above.
With respect to claim 11, Applicant again alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claim 6.  This position is not persuasive for those reasons discussed above with respect to the 103 rejection to claim 6.
Additionally, Applicant appears to further argue that dependent claim 11 recites subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is still not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As discussed above, the Examiner has respectfully considered Applicant’s response and remarks to the prior art rejections of record but maintains the prior art rejections of record as discussed above and for at least those reasons above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725